                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                §     CASE NUMBER 6:19-CR-00027-JDK
v.                                              §
                                                §
                                                §
LORENZO R. WILKERSON                            §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant’s plea of guilty to Count One

with a violation of Title 18 U.S.C. § 641 - Theft of Government Property.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM. P.

11, the Magistrate Judge recommends that the Court accept Defendant’s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed TUESDAY, AUGUST 27, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.




                                               1
       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

Defendant, Lorenzo R. Wilkerson, GUILTY of Count One of the Indictment in the above-

numbered cause and enters a JUDGMENT OF GUILTY against Defendant as to Count One of

the Indictment.

      So ORDERED and SIGNED this 28th day of August, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                            2
